Citation Nr: 0615186	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  04-01 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Whether the debt created by an overpayment of educational 
assistance benefits, paid pursuant to Chapter 30, Title 38, 
United States Code, in the amount of $570.00 was properly 
created.



ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from November 1989 to 
November 1993.
 
This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 determine by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which reduced the veteran's Chapter 30 
benefits to $450.00.  


FINDINGS OF FACT

1.  The veteran was enrolled in an associate of arts program 
at Skagit Valley College.

2.  The veteran was enrolled in 10 credit hours of study for 
the period from June 23, 2003 to August 15, 2003.

3.  The veteran reduced the number of credit hours for which 
he was enrolled to nine on July 9, 2003, and to 4 on July 23, 
2003, changing his status from that of a full-time to part-
time student as of July 23, 2003.

4.  The veteran had not withdrawn from any courses prior to 
July 23, 2003.

5.  The veteran was a part-time student from July 23, 2003 
through August 31, 2003 and was entitled to a total payment 
during the summer semester of $1,470.00, based on his full-
time status prior to July 23, 2003 and his part-time status 
after July 23, 2003.

5.  The veteran was paid at the full time rate through August 
31, 2003 for a total payment of $2,040.00.

6.  The veteran was overpaid $570.00 in educational benefits.

CONCLUSION OF LAW

The debt was properly created and is valid.  38 C.F.R. 
§§ 21.4136(d), 21.7135(e)(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The basic facts in this case are not in dispute.  The veteran 
was enrolled for 10 credit hours at Skagit Valley College for 
the period from June 23, 2003 to August 15, 2003.  Based on 
this enrollment, the veteran was paid educational benefits at 
the full-time rate.  On July 9, 2003 the veteran reduced his 
number of credit hours to 9, but retained full-time student 
standing.  On July 23, 2003, the veteran dropped a 5 credit 
course and reduced his course enrollment to 4 credit hours, 
making him a part-time student and eligible for education 
benefits at the reduced part-time rate.

VA regulations state that VA will not pay benefits to an 
individual for a course from which the individual withdraws, 
unless the withdrawal is due to being ordered to active duty, 
or there are mitigating circumstances and the individual 
submits a description of the claimed mitigating circumstances 
within one year form the date VA notifies the individual of 
the need to submit such a statement.  38 C.F.R. § 21.4136(a) 
(2005).  The regulations also state, however, that in the 
first instance of a withdrawal after May 31, 1989, from a 
course or courses for which the individual received 
educational assistance under 38 U.S.C., Chapter 32, VA will 
consider that mitigating circumstance exist with respect to 
courses totaling not more than six semester hours or the 
equivalent.  The RO has determined that the veteran's 
withdrawal effective July 23, 2003 is his first instance of 
withdrawal and therefore, mitigating circumstances are 
considered to exist.  The veteran has asserted that he had to 
drop out of the course because of his increased work 
schedule, but in light of the RO's finding that mitigating 
circumstances are considered to exist by regulation, there is 
no need to consider the merits of the veteran's claim of 
mitigating circumstances.

VA regulations state that if a veteran withdraws from a 
course, VA will terminate or reduce educational assistance 
effective the first date of the term in which the withdrawal 
occurs.  38 C.F.R. § 21.7135(e).  Normally, this would mean 
that VA educational benefits for the veteran would be reduced 
effective June 23, 2003 which was the beginning of the summer 
semester.  However, the regulations also state that if the 
veteran withdraws from part of training on a date other than 
the first date of the term, VA will reduce the veteran's 
educational assistance effective the date on which the 
withdrawal occurs when the withdrawal occurs with mitigating 
circumstances.  38 C.F.R. § 21.7135(f).

In the instant case, the veteran withdrew from a five hour 
course effective July 23, 2003.  Since, by regulation, 
mitigating circumstances are considered to exist, the 
effective date of the reduction in educational assistance is 
the date of withdrawal, July 23, 2003, rather than the date 
of the beginning of the term.  38 C.F.R. § 21.7135(f) (2005).  
The veteran was therefore entitled to educational assistance 
at the full-time rate from June 23, 2003 to July 23, 2003, 
but entitled to only the part-time rate from July 23, 2003 to 
August 31, 2003.  The veteran was paid at the full time rate 
for the entire time from June 23, 2003 to August 31, 2003 for 
a total payment of $2,040.00.  He was not entitled to the 
full-time rate subsequent to July 23, 2003, however, and 
should have been paid a total of only $1,470.00.  This 
created an overpayment of $570.00, which was validly created 
based on the regulations governing withdrawal from courses 
and the effective date of entitlement to payment.  38 C.F.R. 
§§ 21.4136(d), 21.7135(e)(f).

Finally, VA educational programs have their own provisions 
that address notification and assistance.  For example, under 
38 C.F.R. § 21.1031(b), "[i]f a formal claim for educational 
assistance is complete, or VA requires additional information 
or evidence to adjudicate the claim, VA will notify the 
claimant of the evidence and/or information necessary to 
complete or adjudicate the claim and the time limit provision 
of § 21.1032(a)."  In this case, the relevant and probative 
evidence consists of information regarding the date of the 
appellant's enrollment for the summer 2003 semester and the 
date of withdrawal making the appellant a part-time student, 
and the amount of education assistance paid to the veteran as 
well as the dates of subsequent adjudicative actions in 
connection with that claim.  That evidence is associated with 
the claims file.  As such, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
appellant's appeal has been obtained.


ORDER

The debt created by an overpayment of educational assistance 
benefits, paid pursuant to Chapter 30, Title 38, United 
States Code, in the amount of $570.00 was properly created.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


